I think the decree should be reversed and the bill dismissed. Mental capacity to execute a deed is presumed, and the burden was on plaintiffs to establish mental incompetency. This burden was not met.
For a year and more the grantor had expressed the intention to execute such a deed, both in consultation with the attorney who drew the deed and with her sister. The grantor was afflicted with paresis. Her attending physician was not present the day the deed was executed and expressed no opinion as to her mental competency at that time. Another medical witness, who never saw the grantor, expressed the opinion that:
"Any person with paresis is incompetent at any time. They are incompetent from the time they first develop paresis, six months or five years before their death."
Without questioning the belief of the doctor, I grant his opinion but passing notice. *Page 526